Citation Nr: 1138903	
Decision Date: 10/19/11    Archive Date: 10/25/11

DOCKET NO.  09-02 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1976 to February 1977.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In November 2009, the Veteran testified in a Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is associated with the claims file.

In January 2010, the Board remanded these matters to the RO via the Appeals Management Center (AMC) in Washington DC to obtain the Veteran's military personnel file and to afford him a VA audiology examination.  Those actions completed, the matter has properly been returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran does not have a right ear hearing loss disability for VA compensation purposes.

2.  The Veteran's current left ear hearing loss disability did not have onset during active service or within one year of separation for active service and is not otherwise etiologically related to his active service.

3.  The Veteran's tinnitus did not have onset during active service and is not otherwise etiologically related to his active service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss and tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases, including sensorineural hearing loss, as is claimed here, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2011).

The Veteran contends that he suffers from bilateral hearing loss and tinnitus.  During a hearing before the undersigned in November 2009, the Veteran testified that he was exposed to loud noises as a radio operator, and from field artillery fire and gunfire.  See hearing transcript at 6.  

A "hearing loss disability" is defined for VA compensation purposes with regard to audiologic testing involving puretone frequency thresholds and speech discrimination criteria.  38 C.F.R. § 3.385 (2011).  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  Id. 

Service treatment records are absent for complaints of, or treatment for, hearing loss or tinnitus.  A separation report of physical examination from February 1977 indicated a normal clinical evaluation of the Veteran's ears and a normal auditory examination for the purposes of VA compensation.

These records, overall, provide highly probative evidence against these claims because they tend to show no hearing loss or tinnitus during service. 

38 U.S.C.A. § 1154(b) provides that in cases where the veteran has engaged in combat with the enemy, VA will accept as sufficient proof of service connection for any disease or injury alleged to have been incurred in or aggravated by such service satisfactory or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, condition, or hardships of such service, notwithstanding the absence of an official record of such incurrence or aggravation in such service.

In this regard, 38 U.S.C.A. § 1154(b) can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disability etiologically to the current disorder.  Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  Section 1154(b) does not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996).  A veteran must still generally establish his claim by competent medical evidence tending to show a current disability and a nexus between that disability and those service events.

The Veteran's DD 214 does not reflect decorations or awards denoting combat participation.  However, it is important to note that the Board does not dispute the fact that the Veteran was exposed to loud noise during service.  The critical question is whether the bilateral hearing loss and tinnitus were caused by this noise exposure many years ago.

The Veteran contends that his bilateral hearing loss and tinnitus began in service or shortly after separation from service.  However, the record reflects that the Veteran first reported hearing loss in his Application for Compensation and/or Pension in July 2008, over thirty years after separation from service.  This long lapse of time is evidence against a finding that any hearing loss or tinnitus had their onset during service or are related to his service.  See Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) (holding that it was proper to consider the veteran's entire medical history in determining if service-connection is warranted, including a lengthy period of absence of complaints).

Pursuant to a January 2010 Board Remand, which found the October 2008 VA audiology examination to be inadequate for VA compensation purposes, the Veteran was afforded another VA examination of his ears in May 2010.  Audiologic testing pursuant to VA audiology examination showed puretone thresholds in the right ear from 75 to 100 decibels at the 500, 1000, 2000, 3000, and 4000 Hertz levels, which were deemed "not valid."  Puretone thresholds measured in the left ear at 500, 1000, 2000, 3000, and 4000 Hertz were 15, 10, 10, 20, and 40 decibels, respectively.  Using the Maryland CNC Test, speech audiometry revealed speech recognition ability of 100 percent in the left ear.  Right ear speech discrimination was "not valid."

For purposes of applying the laws administered by VA, the Veteran has impaired hearing in the left ear, diagnosed as mild, high frequency sensorineural hearing loss.  The examiner also noted that the Veteran complained of persistent tinnitus in the right ear.

In the right ear, however, the Board finds that the Veteran does not have a hearing loss disability for VA compensation purposes.  The examiner indicated that the Veteran presented non-organic involvement in the right ear.  Nonorganic hearing loss is defined as "hearing loss that lacks any organic lesion."  See Dorland's Illustrated Medical Dictionary 836 (31st ed., 2007).  It is also defined as a conscious or unconscious effort to exaggerate a hearing loss or to fabricate a hearing loss where none existed.  Indeed, this is evidenced by the examiner's inability to obtain valid audiometric results in the right ear at the time of examination.

Significantly, there is no evidence of record of a current right ear hearing loss disability.  Since the record is absent for any objective evidence that the Veteran currently has a right ear hearing loss disability, outweighing the Veteran's lay statements that he has hearing loss in this ear, the first criteria for service connection has not been met.  As discussed above, entitlement to service connection for disease or injury is limited to cases in which such incidents have resulted in a "disability."  See 38 U.S.C.A. §1110.  Hence, in the absence of proof of a present disability, there can be no valid claim for service connection.  Gilpin v. West, 155 F.3d 1353 (Fed.Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

The Board recognizes that the Court has held that the presence of a chronic disability at any time during the claim process can support a grant of service connection if there is a relationship to service, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, where, as in this case, there is no evidence of a right ear hearing loss disability during the claim period, that holding is inapplicable.

As to the etiology of the Veteran's left ear hearing loss disability and tinnitus, the examiner opined that "[g]iven non-organic involvement the veteran's comments regarding tinnitus were not considered credible.  Therefore, any tinnitus, if present, was not likely related to military noise exposure."

In addition, the examiner noted that the Veteran's discharge audiogram indicated normal hearing status bilaterally with no evidence of threshold shift in either ear.  Indeed, the Veteran's separation report of medical examination from February 1977 indicated a slight, 5 decibel improvement of his left ear at the 4000 Hertz level from the time of his enlistment audiometric examination in February 1976.  As such, the examiner opined, "any hearing impairment either non-organic or organic, was not related to military noise exposure."

This medical opinion weighs heavily against the Veteran's claim for service connection for bilateral hearing loss and tinnitus as it not only fails to establish the requisite nexus, it contradicts that nexus, providing evidence against this claim, and indicates that the Veteran may not be credible, which only provides more factual evidence against all his claims.

To the extent that the Veteran asserts that he has tinnitus in both ears and a bilateral hearing loss disability, and as to his lay contention that his claimed bilateral hearing loss and tinnitus began in service and are related to service, a layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).

Some quasi-medical questions do lend themselves to the opinions of laypersons.  For example, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder s not a determination "medical in nature" and is capable of lay observation.  Jandreau v.  Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, in Jandreau, the U.S. Court of Appeals for the Federal Circuit explained, in footnote 4, that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions.

Here, the Board finds that the Veteran's opinions as to a diagnosis of bilateral hearing loss and whether his hearing loss and tinnitus are related to service over 30 years ago are not competent evidence because hearing loss and tinnitus, as they relate to his service from so many years ago, is a medical question too complex to be the subject of the opinion of a layperson.  

In any event, the Board finds that the medical opinion and results from May 2010 against these claims outweighs the Veteran's lay statements.

Finally, since there is no evidence that the Veteran suffered hearing loss within one year of discharge, the provisions of 38 C.F.R. § 3.307 and § 3.309 are inapplicable.

As in all claims for service connection, it is the Board's duty to assign probative value to the evidence and then to weigh the evidence favorable to the Veteran's claim against the evidence unfavorable to the Veteran's claim.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board has the "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  If the favorable evidence outweighs the unfavorable evidence or if the favorable and unfavorable evidence are in relative equipoise, the Veteran's claim must be granted.  Gilbert v.  Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102 (2011).

Here, the absence of any report of hearing loss or tinnitus during service or for decades thereafter is more probative than the Veteran's own assertions as to when the Veteran first experienced these hearing problems.  In summary, the in-service and post-service medical evidence (which are found to provide evidence against these claims) are more probative than the Veteran's contentions as to whether his hearing loss disability and tinnitus are related to his service.

The Board has also reviewed the Veteran's personnel file, obtained pursuant to the January 2010 Board Remand and finds that these records provide no additional or favorable evidence for his claims for service connection.

Based on the above, the preponderance of the evidence of record is against a grant of service connection for bilateral hearing loss and tinnitus, and his claims must be denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).




Duties to Notify and Assist

The Board is required to ensure that VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  The notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated in September 2008.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

As discussed above, the Veteran's personnel file was obtained and he was afforded another VA audiology examination pursuant to the January 2010 Board Remand.  The Board finds that the RO is in substantial compliance with those Remand instructions as the Veteran's personnel file and examination results are of record.  Stegall v. West, 11 Vet. App. 268 (1998).  The May 2010 VA examination is adequate for VA compensation purposes as the examiner conducted all necessary tests, rendered opinions regarding the Veteran's claimed disabilities, and provided adequate rationales.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").

As such, the RO has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and has not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced him in the adjudication of his appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.



ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


